DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 11-13, and 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1 lines 17-18, claim 18 lines 18-19 and claim 19 lines 18-19, these recite “a minimum distance between respective parts of any two adjacent zigzag portions at a side close to the edge of the first opening is smaller than a width of the wire”.  This limitation is not shown in the applicant’s disclosure.  The applicant’s specification does say, in paragraph 63 that the distance between parts of the zigzag portions is “less than the resolution of an exposure device”, but does not mention the width of the wire.  Fig 6A shows the wires 122 and the zigzag portions 143, but it is not clear from the figure which one of those is wider since they do not line up exactly.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 line 18, claim 18 line 19 and claim 19 line 19, these recite “smaller than the width of the wire”.  It is not clear from this limitation whether the wire referred to here is supposed to be from the plurality of wires or is another wire.  This issue renders the claims indefinite.  For the purposes of examination, the examiner will interpret the limitation as “smaller than the width of a wire of the plurality of wires”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAITOH (US 20180314122).
Regarding claim 1, as best as the examiner is able to ascertain the claimed invention,  SAITOH discloses, an array substrate, comprising: 
a base substrate (array board 11b acts as a substrate for the device, see figs 1 and 8-11, para 42) comprising a display region (display region AA of the device, see fig 1, para 40) and a peripheral region located at a periphery of the display region (non-display area NAA, see fig 1, para 42); 
a first conductive layer (electrode layer comprising 18 and 29 located on the substrate 11b in the non-display area NAA, see fig 8-10, para 49) located on the base substrate; and 
an organic layer (acrylic resin layer 22, see fig 8-10, para 50) located at a side of the first conductive layer away from the base substrate (22 is on a top side of 29/18 and the substrate 11b is on the bottom side of those layers in non-display area NAA, see fig 8-10, para 50), 
wherein the peripheral region comprises at least one bonding region (the region of NAA shown in fig 8-10 including output terminal bonding pads 28, see fig 8-10, para 49), and in each of the at least one bonding region, the first conductive layer comprises a plurality of wires (a plurality of terminal lines 29 are arranged in NAA in fig 8) arranged at intervals, and 
the organic layer comprises a first opening (the open area in figs 8-11 in the -Y direction from 22a which is uncovered and unobstructed by 22 which has an edge including projections 31 that the wires 29 extend out from under, see fig 8-11, para 62) exposing the plurality of wires; and the first opening comprises an edge (the edge of the opening in 22 with the zig-zag shapes in its sloped edge, see figs 8-10) that is intersected with an extension direction of each of the plurality of wires (the wires extend in the Y direction, which is perpendicular to the edge of 22 which extends in the x direction, see fig 8); 
the organic layer further comprises a zigzag-shaped groove connected with the edge (since the side surface of 22 is sloped, the area above the angled side surface of 22 will form a groove with a total depth less than the thickness of 22 and which has a zig-zag shape from the projections 31 since they projections have abrupt angles in opposite directions, see fig 8-10); 
in a direction perpendicular to the base substrate, a depth of the zigzag-shaped groove is smaller than a thickness of the organic layer (since the side surface of 22 is sloped, a depth of the groove over the side surface is less than the total thickness of the insulating layer 22, see fig 8-10); and 
an orthographic projection of the zigzag-shaped groove on a plane parallel with the base substrate is zigzag-shaped (fig 8 is an orthographic projection of the device viewed along the z direction, and the edge of 22 in fig 8 has portions with zigzags in them and this thus zigzag shaped, see fig 8), wherein
the zigzag-shaped groove comprises a plurality of zigzag portions arranged along the edge (each portion of the edge of 22 including a zigzag can be considered as a zigzag portion, see fig 8 and figure I below), and
a minimum distance between respective parts of any two adjacent zigzag portions at a side close to the edge of the first opening is smaller than a width of the wire (the portions of the edge including zigzags are directly in contact with each other so the distance between them is zero and the wire has a width greater than zero, see fig 8 and figure I below).
Regarding claim 3, as best as the examiner is able to ascertain the claimed invention,  SAITOH discloses, the array substrate according to claim 1, further comprising: 
an insulation layer (insulator 20, see figs 8-11, para 58) located between the first conductive layer and the organic layer (a line can be drawn from 29 or 18 to 22 that passes through 20, see fig 10), 
wherein the insulation layer comprises a second opening (20 does not cover 29 in the portion of NAA containing bonding pads 28, see fig 8), and both the second opening and the first opening expose the plurality of wires.
Regarding claim 4, as best as the examiner is able to ascertain the claimed invention,  SAITOH discloses, the array substrate according to claim 3, further comprising: 
a second conductive layer (electrode layer 25/30, see figs 8-11, para 47 and 50) located at a side of the organic layer (25/30 are on top of 22, see fig 10) away from the first conductive layer, 
wherein, in each of the at least one bonding region, the second conductive layer comprises a plurality of electrode strips (the electrodes 30, see fig 8-11) arranged at intervals, and the plurality of electrode strips are electrically connected with the plurality of wires (30 and 29 are in direct contact, see fig 10), respectively, through both the second opening and the first opening (30 and 29 are in direct contact in the region not covered by 20 and 22, see fig 8-11).
Regarding claim 5, as best as the examiner is able to ascertain the claimed invention,  SAITOH discloses, the array substrate according to claim 4, wherein the plurality of electrode strips cover at least part of the zigzag-shaped groove (30/25 cover the slanted portion of 22 that forms the groove, see fig 10), and extend beyond an end of the zigzag-shaped groove which is away from the first opening in the extension direction of the wire (25 extends to the top of 22 away from the edge of 22, see fig 8-11).
Regarding claim 7, as best as the examiner is able to ascertain the claimed invention,  SAITOH discloses, the array substrate according to claim 1, wherein the edge is perpendicular to the extension direction of the wire (the edge of 22 extends in a direction perpendicular to 30, see fig 8).
Regarding claim 13, as best as the examiner is able to ascertain the claimed invention,  SAITOH discloses, the array substrate according to claim 1, wherein the zigzag-shaped groove comprises a plurality of trapezoidal grooves (the areas of the side of 22 between 31 are trapezoidal, see fig 8) arranged side by side in sequence, and 
each of the plurality of trapezoidal grooves comprises a long base (the line between the points of 31, see fig 8) and a short base (the line between the upper edges of 31, see fig 8) opposite to the long base, the long base is overlapped with the edge (the line between the points of 31 intersects the edge of 22, see fig 8), and 
the short base is located at a side of the long base away from the first opening (the line between the upper edges of 31 is located farther away from 28 than the line between the lower points of 31, see fig 8).
Regarding claim 18, as best as the examiner is able to ascertain the claimed invention,  SAITOH discloses, a display device, comprising an array substrate (the array board 11b has an array of devices on it, see fig 2, para 53), the array substrate comprising: 
a base substrate (array board 11b acts as a substrate for the device, see figs 1 and 8-11, para 42) comprising a display region (display region AA of the device, see fig 1, para 40) and a peripheral region located at a periphery of the display region (non-display area NAA, see fig 1, para 42); 
a first conductive layer (electrode layer comprising 18 and 29 located on the substrate 11b in the non-display area NAA, see fig 8-10, para 49) located on the base substrate; and 
an organic layer (acrylic resin layer 22, see fig 8-10, para 50) located at a side of the first conductive layer away from the base substrate (22 is on a top side of 29/18 and the substrate 11b is on the bottom side of those layers in non-display area NAA, see fig 8-10, para 50), 
wherein the peripheral region comprises at least one bonding region (the region of NAA shown in fig 8-10 including output terminal bonding pads 28, see fig 8-10, para 49), and 
in each of the at least one bonding region, the first conductive layer comprises a plurality of wires (a plurality of terminal lines 29 are arranged in NAA in fig 8) arranged at intervals, and 
the organic layer comprises a first opening (the open area in figs 8-11 in the -Y direction from 22a which is uncovered and unobstructed by 22 which has an edge including projections 31 that the wires 29 extend out from under, see fig 8-11, para 62) exposing the plurality of wires; and 
the first opening comprises an edge (the edge of the opening in 22 with the zig-zag shapes in its sloped edge, see figs 8-10) that is intersected with an extension direction of each of the plurality of wires (the wires extend in the Y direction, which is perpendicular to the edge of 22 which extends in the x direction, see fig 8); 
the organic layer further comprises a zigzag-shaped groove connected with the edge (since the side surface of 22 is sloped, the area above the angled side surface of 22 will form a groove with a total depth less than the thickness of 22 and which has a zig-zag shape from the projections 31 since they projections have abrupt angles in opposite directions, see fig 8-10);  in a direction perpendicular to the base substrate, a depth of the zigzag-shaped groove is smaller than a thickness of the organic layer (since the side surface of 22 is sloped, a depth of the groove over the side surface is less than the total thickness of the insulating layer 22, see fig 8-10); and 
an orthographic projection of the zigzag-shaped groove on a plane parallel with the base substrate is zigzag-shaped (fig 8 is an orthographic projection of the device viewed along the z direction, and the edge of 22 in fig 8 has portions with zigzags in them and this thus zigzag shaped, see fig 8), wherein
the zigzag-shaped groove comprises a plurality of zigzag portions arranged along the edge (each portion of the edge of 22 including a zigzag can be considered as a zigzag portion, see fig 8 and figure I below), and
a minimum distance between respective parts of any two adjacent zigzag portions at a side close to the edge of the first opening is smaller than a width of the wire (the portions of the edge including zigzags are directly in contact with each other so the distance between them is zero and the wire has a width greater than zero, see fig 8 and figure I below).

    PNG
    media_image1.png
    528
    746
    media_image1.png
    Greyscale

Figure I: SAITOH figure 8 with added annotations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITOH (US 20180314122) in view of TANKGAKI (US 20190072851).
Regarding claim 6, as best as the examiner is able to ascertain the claimed invention,  SAITOH discloses, the array substrate according to claim 5.
SAITOH fails to explicitly disclose a device, wherein, in the extension direction of the wire, a length of each of the plurality of electrode strips extending beyond the end of the zigzag-shaped groove which is away from the first opening is greater than 10 microns.
TANIGAKI teaches a device, wherein, in the extension direction of the wire, a length of each of the plurality of electrode strips extending beyond the end of the zigzag-shaped groove which is away from the first opening is greater than 10 microns (the opening in 61 can be 70 microns across, and the electrode 55 extends from one side of it to the other, see fig 6, para 1005).
SAITOH And TANKIGAI are analogous art because they both are directed towards semiconductor devices with electrodes protruding from insulating layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with the specific element lengths of TANIGAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the specific element lengths of TANIGAKI in order to produce a device with increased reliability (see TANIGAKI para 18).  
Additionally, parameters such as the size of elements in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of the electrodes in the device of SAITOH in order to improve short-circuit reliability (see SAITOH para 6).
Claim(s) 8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITOH (US 20180314122) in view of KWON (US 9287342).
Regarding claim 8, as best as the examiner is able to ascertain the claimed invention,  SAITOH discloses, the array substrate according to claim 1.
SAITOH fails to explicitly disclose a device, wherein the zigzag-shaped groove comprises a plurality of triangular grooves arranged side by side in sequence, and each of the plurality of triangular grooves comprises a bottom side and a vertex angle opposite to the bottom side, the bottom side is overlapped with the edge, and the vertex angle is located at a side of the bottom side away from the first opening.
KWON teaches a device, wherein the zigzag-shaped groove comprises a plurality of triangular grooves arranged side by side in sequence (the grooves formed in the zigzag pattern 160 on the side 162 of insulation layer 130 are triangular in shape, see fig 1A, para 33), and each of the plurality of triangular grooves comprises a bottom side (line connecting bottom points of zig-zag 160, see fig 1A) and a vertex angle (point of zigzag 160 pointing towards 130, see fig 1A) opposite to the bottom side, the bottom side is overlapped with the edge (the zigzag pattern 160 is the edge of 130, see fig 1A), and the vertex angle is located at a side of the bottom side away from the first opening (the point of 160 facing towards 130, see fig 1A).
SAITOH and KWON are analogous art because they both are directed towards semiconductor devices with electrodes extending out from insulating layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with the specific edge shape of KWON because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the specific edge shape of KWON in order to reduce shorts (see KWON para 12).
Regarding claim 11, as best as the examiner is able to ascertain the claimed invention,  SAITOH discloses, the array substrate according to claim 8.
SAITOH fails to explicitly disclose a device, wherein the organic layer comprises a triangular region between two adjacent triangular grooves, and the triangular region is provided between two adjacent wires.
KWON teaches a device, wherein the organic layer comprises a triangular region between two adjacent triangular grooves, and the triangular region is provided between two adjacent wires (the zigzag 160 features triangular projections between wires 140, see fig 1A).
SAITOH and KWON are analogous art because they both are directed towards semiconductor devices with electrodes extending out from insulating layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with the specific edge shape of KWON because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the specific edge shape of KWON in order to reduce shorts (see KWON para 12).
Regarding claim 12, as best as the examiner is able to ascertain the claimed invention,  SAITOH discloses, the array substrate according to claim 8.
SAITOH fails to explicitly disclose a device, wherein in a direction from the bottom side of the triangular groove to the vertex angle of the triangular groove, a depth of each of the plurality of triangular grooves gradually decreases in a direction perpendicular to the base substrate.
KWON teaches a device, wherein in a direction from the bottom side of the triangular groove to the vertex angle of the triangular groove, a depth of each of the plurality of triangular grooves gradually decreases in a direction perpendicular to the base substrate (the side of 130 is sloped, meaning that the depth of the groove will decrease gradually moving away from the top surface of 130, see fig 1A).
SAITOH and KWON are analogous art because they both are directed towards semiconductor devices with electrodes extending out from insulating layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with the specific edge shape of KWON because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the specific edge shape of KWON in order to reduce shorts (see KWON para 12).
Claim(s) 19, 21, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITOH (US 20180314122).
Regarding claim 19, as best as the examiner is able to ascertain the claimed invention,  a first embodiment of SAITOH discloses, a manufacturing method of an array substrate, comprising: 
forming a first conductive layer (electrode layer comprising 18 and 29 located on the substrate 11b in the non-display area NAA, see fig 8-10, para 49) on a base substrate (array board 11b acts as a substrate for the device, see figs 1 and 8-11, para 42); 
forming an organic material layer (acrylic resin layer 22, see fig 8-10, para 50) at a side of the first conductive layer away from the base substrate (22 is on a top side of 29/18 and the substrate 11b is on the bottom side of those layers in non-display area NAA, see fig 8-10, para 50); and
wherein the base substrate comprises a display region (display region AA of the device, see fig 1, para 40) and a peripheral region (non-display area NAA, see fig 1, para 42) located at a periphery of the display region, 
the peripheral region comprises at least one bonding region (the region of NAA shown in fig 8-10 including output terminal bonding pads 28, see fig 8-10, para 49), and 
in each of the at least one bonding region, the first conductive layer comprises a plurality of wires (a plurality of terminal lines 29 are arranged in NAA in fig 8) arranged at intervals, 
the organic layer comprises a first opening (the open area in figs 8-11 in the -Y direction from 22a which is uncovered and unobstructed by 22 which has an edge including projections 31 that the wires 29 extend out from under, see fig 8-11, para 62), the first opening exposes the plurality of wires, and the first opening comprises an edge (the edge of the opening in 22 with the zig-zag shapes in its sloped edge, see figs 8-10) that is intersected with an extension direction of each of the plurality of the wires (the wires extend in the Y direction, which is perpendicular to the edge of 22 which extends in the x direction, see fig 8), and 
the organic layer further comprises a zigzag- shaped groove connected with the edge (since the side surface of 22 is sloped, the area above the angled side surface of 22 will form a groove with a total depth less than the thickness of 22 and which has a zig-zag shape from the projections 31 since they projections have abrupt angles in opposite directions, see fig 8-10); 
in a direction perpendicular to the base substrate, a depth of the zigzag-shaped groove is smaller than a thickness of the organic layer (since the side surface of 22 is sloped, a depth of the groove over the side surface is less than the total thickness of the insulating layer 22, see fig 8-10), and 
an orthographic projection of the zigzag-shaped groove on a plane parallel with the base substrate is zigzag-shaped (fig 8 is an orthographic projection of the device viewed along the z direction, and the edge of 22 in fig 8 has portions with zigzags in them and this thus zigzag shaped, see fig 8), wherein
the zigzag-shaped groove comprises a plurality of zigzag portions arranged along the edge (each portion of the edge of 22 including a zigzag can be considered as a zigzag portion, see fig 8 and figure I below), and
a minimum distance between respective parts of any two adjacent zigzag portions at a side close to the edge of the first opening is smaller than a width of the wire (the portions of the edge including zigzags are directly in contact with each other so the distance between them is zero and the wire has a width greater than zero, see fig 8 and figure I below).
The first embodiment of SAITOH fails to explicitly disclose a method comprising patterning the organic material layer to form an organic layer.
A second embodiment of SAITOH teaches a method comprising patterning (322 can be exposed and patterned using the mask, see fig 19, para 87) the organic material layer to form an organic layer (acrylic resin layer 22, see figs 8-10, para 50).
Both embodiments of SAITOH are analogous art because they both are directed towards semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of the first embodiment of SAITOH with the patterning process of the second embodiment of SAITOH because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of the first embodiment of SAITOH with the patterning process of the second embodiment of SAITOH in order to improve the short-circuit reliability (see SAITOH para 6).
Regarding claim 21, as best as the examiner is able to ascertain the claimed invention,  the first embodiment of SAITOH discloses, the manufacturing method of the array substrate according to claim 20.
The first embodiment of SAITOH further discloses a device, further comprising: forming a second conductive layer at a side of the organic layer away from the first conductive layer (electrode 25/30, see fig 8-11, para 47 and 50), 
wherein in each of the at least one bonding region, the second conductive layer comprises a plurality of electrode strips (the electrodes 30, see fig 8-11) arranged at intervals, and 
the plurality of electrode strips are electrically connected with the plurality of wires (30 and 29 are in direct contact, see fig 10), respectively, through both the second opening and the first opening (30 and 29 are in direct contact in the region not covered by 20 and 22, see fig 8-11).
Regarding claim 23, as best as the examiner is able to ascertain the claimed invention,  the first embodiment of SAITOH discloses, the array substrate according to claim 1.
The first embodiment of SAITOH fails to explicitly disclose a mask for manufacturing the array substrate, wherein the mask comprises a pattern portion, 
wherein the pattern portion comprises a portion corresponding to the first opening and a portion corresponding to the zigzag-shaped groove.
The second embodiment of SAITOH teaches a mask for manufacturing the array substrate according to claim 1, wherein the mask comprises a pattern portion (the mask HM comprises a patterned portion TA and HTA, see fig 19, para 86), 
wherein the pattern portion comprises a portion corresponding to the first opening (potion TA is over the opening, see fig 19) and a portion corresponding to the zigzag-shaped groove (HTA is over the groove, see fig 19).
The two embodiments of SAITOH are analogous art because they both are directed towards semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of the first embodiment of SAITOH with the mask process of the second embodiment of SAITOH because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of the first embodiment of SAITOH with the mask process of the second embodiment of SAITOH in order to improve the short-circuit reliability (see SAITOH para 6).
The examiner notes that “mask for manufacturing the array substrate “ is considered a product- by-process claim. “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 25, as best as the examiner is able to ascertain the claimed invention,  the two embodiments of SAITOH discloses, the mask according to claim 23.
The first embodiment of SAITOH fails to explicitly disclose a device, wherein a material of the organic layer comprises a positive photoresist, and the pattern portion is a light-transmission portion.
The second embodiment of SAITOH teaches a device, wherein a material of the organic layer comprises a positive photoresist, and the pattern portion is a light-transmission portion (HTA and TA are both at least partially light transmitting, see fig 19, para 86-87 which means 22 must be a positive PR).
The two embodiments of SAITOH are analogous art because they both are directed towards semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of the first embodiment of SAITOH with the mask process of the second embodiment of SAITOH because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of the first embodiment of SAITOH with the mask process of the second embodiment of SAITOH in order to improve the short-circuit reliability (see SAITOH para 6).
The examiner notes that “mask for manufacturing the array substrate “ is considered a product- by-process claim. “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITOH (US 20180314122) in view of IMAI (US 20150355516).
Regarding claim 20, as best as the examiner is able to ascertain the claimed invention,  SAITOH discloses, the manufacturing method of the array substrate according to claim 19, further comprising: before forming the organic material layer, forming an insulation material layer at a side of the first conductive layer away from the base substrate (fig 8-11, 20, para 47),
the insulation layer comprises a second opening, both the first opening and the second opening expose the plurality of wires (20 does not cover 29 in the portion of NAA containing bonding pads 28, see fig 8).
SAITOH fails to explicitly disclose a method wherein patterning the organic material layer to form an organic layer comprises: patterning the insulation material layer and the organic material layer by using a single masking process to form an insulation layer and the organic layer.
IMAI teaches a method wherein patterning the organic material layer to form an organic layer comprises: patterning the insulation material layer and the organic material layer by using a single masking process to form an insulation layer and the organic layer (insulating layer 40 is patterned by a mask and then used as a mask to etch insulating layer 39, see fig 9 and 17, para 124 and 149).
SAITOH and IMAI are analogous art because they both are directed towards semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with the single masking process of IMAI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the single masking process of IMAI in order to reduce or suppress moiré (see IMAI para 7).
Regarding claim 22, as best as the examiner is able to ascertain the claimed invention,  SAITOH discloses, the manufacturing method of the array substrate according to claim 20 wherein patterning the insulation material layer and the organic material layer by using a single masking process to form an insulation layer and the organic layer comprises: exposing and developing the organic material layer by using a mask to form, in the organic layer, the first opening and the zigzag-shaped groove located in the bonding region  (322 can be exposed and patterned using the mask, see fig 19, para 87).
SAITOH fails to explicitly disclose a method comprising etching the insulation material layer by using the organic layer including the first opening as an etching mask to form, in the insulation layer, the second opening located in the bonding region.
IMAI teaches a method comprising etching the insulation material layer by using the organic layer including the first opening as an etching mask to form, in the insulation layer, the second opening located in the bonding region  (insulating layer 40 is patterned by a mask and then used as a mask to etch insulating layer 39, see fig 9 and 17, para 124 and 149).
SAITOH and IMAI are analogous art because they both are directed towards methods of making semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of SAITOH with the specific etching process of IMAI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of SAITOH with the specific etching process of IMAI in order to reduce or suppress moiré (see IMAI para 7).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITOH (US 20180314122) in view of YANG (US 20090109364).
Regarding claim 24, as best as the examiner is able to ascertain the claimed invention,  SAITOH discloses, the mask according to claim 23.
SAITOH fails to explicitly disclose a device, wherein a material of the organic layer comprises a negative photoresist, and the pattern portion is an opaque portion.
YANG teaches a device, wherein a material of the organic layer comprises a negative photoresist, and the pattern portion is an opaque portion (the mask pattern 2 can be used with a negative photoresist to define portions that remain, see fig 2, para 10).
SAITOH and YANG are analogous art because they both are directed towards methods of making semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with the mask type and resist type of YANG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the mask type and resist type of YANG in order to improve the aperture (see YANG para 104).
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
Regarding claims 1, 18 and 19, the applicant argues that Saitoh et al (US 20180314122, hereinafter SAITOH) does not disclose a device wherein a minimum distance between respective parts of any two adjacent zigzag portions is smaller than a width of the wire.  This argument is not persuasive because what constitutes a zigzag portion is not precisely defined in the claim.  The device of SAITOH discloses an insulating layer 22 with a sidewall that is divided into portions each of which comprises a zigzag.  Each of these portions can be considered a zigzag portion, and these portions are in direct contact with each other.  Thus, the wires have a greater width than the distance between these portions, as illustrated in figure I above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811  

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811